Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of multiple array elements each comprising an antenna element and a phase modulator and an additional antenna element spaced apart from the array elements; performing digital holography using the measurements to identify relative phases of the array elements with respect to a phase of the additional antenna element; and modifying phases provided by at least some of the phase modulators of at least some of the array elements to bring the array elements more closely into phase with one another.  
Regarding independent claim 8, patentability exists, at least in part, with the claimed features of obtain measurements of optical signals transmitted from an optical phased array that comprises multiple array elements each comprising an antenna element and a phase modulator and an additional antenna element spaced apart from the array elements; perform digital holography using the measurements to identify relative phases of the array elements with respect to a phase of the additional antenna element; and modify phases provided by at least some of the phase modulators of at least some of the array elements to bring the array elements more closely into phase with one another.  
Regarding independent claim 15, patentability exists, at least in part, with the claimed features of multiple array elements each comprising an antenna element and a phase modulator and an additional antenna element spaced apart from the array elements; wherein the array elements are configured to transmit optical signals and the phase modulator are configured to modulate the optical signals transmitted by the antenna elements; and the additional antenna element is configured to function as a local oscillator and generate a reference optical signal for digital holography-based phasing control of the optical phased array.  
Claims 2-7 depend from claim 1, claims 9-14 depend from claim 8, claims 16-20 depend from claim 15 and are included in the allowable subject matter.

Hajimiri (US 2020/0192179), Paek et al. (US Patent No. 7,408,507), Khachaturian et al. (US 2017/0324162), He Jingwen et al. (Review of Photonic Integrated Optical Phased Arrays for Space Optical Communication), Shin et al. (US 2021/0364695), Davoyan et al. (US 2019/0260124), Poulton et al. (US 2019/0260123), Eldada (US 2015/0378241) are all cited as teaching some elements of the claimed invention including photonic integrated circuit platform and optical phased array antenna, a plurality of antenna elements, a plurality of phase shifters, as well as, a support structure therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845